     Case 2:20-cv-01747-TLN-DMC Document 17 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SHELDON DALE WILLIAMS, JR.,                       No. 2:20-cv-01747-TLN-DMC
12                        Plaintiff,
13            v.                                        ORDER
14    K. ANCHETA, et al.,
15                        Defendants.
16

17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20          On March 9, 2021, the Magistrate Judge filed findings and recommendations herein which

21   were served on the parties and which contained notice that the parties may file objections within

22   the time specified therein. No objections to the findings and recommendations have been filed.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.      The findings and recommendations filed March 9, 2021, are ADOPTED IN FULL;

27   and

28          2.      Plaintiff’s Eighth Amendment claims are DISMISSED and this action shall
                                                       1
     Case 2:20-cv-01747-TLN-DMC Document 17 Filed 06/09/21 Page 2 of 2


 1   proceed on the original complaint as to Plaintiff’s due process claims only.

 2   DATED: June 8, 2021

 3

 4

 5

 6                                                 Troy L. Nunley
                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
